

116 HR 819 IH: Protecting Families from Government Shutdowns Act
U.S. House of Representatives
2019-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 819IN THE HOUSE OF REPRESENTATIVESJanuary 28, 2019Mr. Ted Lieu of California (for himself and Mr. Gallego) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo protect the public from the harmful consequences of the Federal Government shutdown by
			 prohibiting certain actions, to provide enforcement for such prohibition
			 by the Federal Trade Commission, and for other purposes.
	
 1.Short titleThis Act may be cited as the Protecting Families from Government Shutdowns Act. 2.Actions prohibited during a Federal Government shutdown (a)Conduct prohibited (1)Reliance on Government serviceIt shall be unlawful for an entity to do any of the following with respect to a person if that person is unable to meet an obligation because of Government service is not available during a lapse in appropriations:
 (A)Debt collection. (B)Collect interest on loans accrued during the lapse.
 (C)Eviction. (D)Foreclosure.
 (E)Acceleration or downgrading of credit. (F)Require any other obligation required by law or contract that relies on a Government service not available during a lapse in appropriations.
 (2)Service contractsIt shall be unlawful for an entity to enforce any penalty provision in a contract for services that is violated as the result of a lapse in appropriations and services being stopped.
				(b)Enforcement by the Federal Trade Commission
 (1)In generalA violation of subsection (a) shall be treated as an unfair and deceptive act or practice in violation of a regulation issued under section 18(a)(1)(B) of the Federal Trade Commission Act (15 U.S.C. 57a(a)(1)(B)).
 (2)Promulgation of ruleNot later than 180 days after the date of enactment of this Act, the Federal Trade Commission shall, in accordance with section 553 of title 5, United States Code, promulgate rules to prohibit, as an unfair and deceptive act or practice, the conduct described in subsection (a). A violation of such rules shall be treated as a violation of a rule defining an unfair or deceptive act or practice under section 18(a)(1)(B) of the Federal Trade Commission Act (15 U.S.C. 57a(a)(1)(B)). The Commission shall enforce such rules in the same manner, by the same means, and with the same jurisdiction, powers, and duties as though all applicable terms and provisions of the Federal Trade Commission Act were incorporated into and made a part of this Act. Any person who violates this Act shall be subject to the penalties and entitled to the privileges and immunities provided in the Federal Trade Commission Act (15 U.S.C. 41 et seq.).
				(c)Enforcement by States
 (1)AuthorizationSubject to paragraph (2), in any case in which the attorney general of a State has reason to believe that an interest of the residents of the State has been or is threatened or adversely affected by a violation of subsection (a), the attorney general of the State may, as parens patriae, bring a civil action on behalf of the residents of the State in an appropriate district court of the United States to obtain appropriate relief.
				(2)Rights of Federal Trade Commission
					(A)Notice to FTC
 (i)In generalExcept as provided in clause (iii), the attorney general of a State shall notify the Federal Trade Commission in writing that the attorney general intends to bring a civil action under paragraph (1) before initiating the civil action against a person for a violation of subsection (a).
 (ii)ContentsThe notification required by clause (i) with respect to a civil action shall include a copy of the complaint to be filed to initiate the civil action.
 (iii)ExceptionIf it is not feasible for the attorney general of a State to provide the notification required by clause (i) before initiating a civil action under paragraph (1), the attorney general shall notify the Commission immediately upon instituting the civil action.
 (B)Intervention by the FTCThe Federal Trade Commission may— (i)intervene in any civil action brought by the attorney general of a State under paragraph (1); and
 (ii)upon intervening, be heard on all matters arising in the civil action, and file petitions for appeal of a decision in the civil action.
 (3)Pending action by the Federal Trade CommissionIf the Federal Trade Commission institutes a civil action or an administrative action with respect to a violation of subsection (a), the attorney general of a State may not, during the pendency of such action, bring a civil action under paragraph (1) against any defendant named in the complaint of the Commission for the violation with respect to which the Commission instituted such action.
				(d)Prohibition on enforcement of agency penalties
 (1)In generalAn agency may not enforce any agency penalty (including for a loan, an application deadline, or other deadline) for a violation that was the result of a lapse in appropriations for that agency. An agency shall extend any such deadline to expire 30 days after the date on which there is no longer a lapse in such appropriations. This prohibition does not create any private right of action.
 (2)ApplicabilityAny agency that enforced a penalty during the period beginning one year before the date of the enactment of this Act and ending on the date of the enactment of this Act shall reverse and nullify any such enforcement to the greatest extent possible.
 (e)Agency guidanceNot later than 180 days after the date of the enactment of this Act, the head of each agency shall issue guidance on how that agency—
 (1)will not enforce any penalties occurring as a result of a lapse in appropriations for that agency, including financial, administrative, and any deadline missed; and
 (2)will notify the public about the guidance issued pursuant to this subsection. (f)Agency definedThe term agency has the meaning given that term in section 551 of title 5, United States Code.
			